ORDER

ARTHUR N. VOTOLATO, Bankruptcy Judge.
Heard on May 27, 1999, on the Application of Russell Raskin, Esq., for compensation as counsel to the Chapter 13 Debtor. Upon review of the Application, and using First Circuit guidelines, we find that the request overall appears reasonable as to time expended and the charges therefor. We also find, however, that services rendered on the following dates did not benefit the estate: 4/1/98; 4/2/98; 4/3/98; 4/28/98; 5/6/98; 5/7/98; 9/28/98; 10/8/98; and 10/9/98. These entries total 9.4 hours. Because the Debtor presumably received the benefit of these services, he remains personally liable for the disallowed time entries to Mr. Raskin, who should be compensated for these charges outside of the Chapter 13 plan. Accordingly, the Application is allowed in the amount of $4,830. Because Mr. Raskin received a $1,500 retainer, the balance due from the estate on this Application is $3,330.
Enter Judgment consistent herewith.